Appellant brought this action for damages for personal injuries to his wife, and for the loss of her services and expenses incurred on account of said injuries.
It appears from the pleadings that appellant's wife was injured by reason of an automobile accident, wherein, it is alleged, that appellee's decedent, James E. Van Deventer, drove his automobile into that of appellant in a careless and negligent manner. The accident occurred on the 31st day of March, 1929, and appellee's decedent died on May 21, 1929. On June 3, 1929, the Anderson Banking Company was appointed administrator of the estate of the said James E. Van Deventer, and this suit is being prosecuted against the said administrator.
There was a demurrer to the complaint, which demurrer was sustained. Appellant refused to plead further or over, and the court entered judgment against him for costs.
The questions of law presented herein are analagous to those in the very recent case of Stuckey v. Stanley, Admr. (1933),97 Ind. App. 341, 184 N.E. 300, in which case this court construed those sections of the statutes involved herein.
This cause is therefore affirmed on the authority of Stucky
v. Stanley, supra.